Dismissed and Memorandum Opinion filed December 13, 2007







Dismissed
and Memorandum Opinion filed December 13, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00631-CV
____________
 
BOB SCHOELLKOPE a/k/a ROBERT MURRAY
SCHOELLKOPE, Appellant
 
V.
 
BLUEBONNET FINANCIAL ASSETS,
Appellee
 

 
On Appeal from the County Civil
Court at Law No. 3
Harris County , Texas
Trial Court Cause No.
872546
 

 
M E M O R
A N D U M  O P I N I O N




According
to information provided to this court, this appeal is from a summary judgment
signed July 2, 2007.  Appellant filed a pro se notice of appeal on July 25,
2007.  Our records show that appellant has neither established indigence nor
paid the $125.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence).  On August 21, 2007, this court notified appellant that the
filing fee was past due and the appeal was subject to dismissal if the filing
fee was not paid.  Appellant filed no response.  To date, the filing fee has
not been paid.
In
addition, no clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  On November 13, 2007, notification was
transmitted to all parties of the court's intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.
Appellant
has not provided this court with proof of payment for the record and has not
paid the appellate filing fee.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed December
13, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.